Exhibit 10.2

EXECUTION VERSION

 

 

 

TRANSITION SERVICES AGREEMENT

by and between

UPJOHN INC.

and

PFIZER INC.

Dated as of November 16, 2020

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Article I

 

DEFINITIONS

 

Section 1.1   Certain Definitions      1   Article II

 

SERVICES; STANDARD OF PERFORMANCE

 

Section 2.1   Services      4   Section 2.2   Standard of Performance      5  
Section 2.3   Service Changes      6   Section 2.4   Omitted Services      8  
Section 2.5   Service Extensions      8   Section 2.6   Third Party Terms and
Conditions; Consents      8   Section 2.7   Transition Representatives      9  
Section 2.8   Transitional Nature of Services; Transition Plan and Assistance   
  9   Section 2.9   Independent Contractor      10   Section 2.10   Access and
Cooperation; Reliance      10   Section 2.11   Compliance      11   Section 2.12
  Condition to Performance      12   Section 2.13   Internal Audits and Testing
of Spinco Managed Controls and Processes      12   Article III

 

COMPENSATION

 

Section 3.1   Compensation      13   Section 3.2   Taxes      14   Section 3.3  
Payment Terms      16   Section 3.4   Interest      16   Article IV

 

INTELLECTUAL PROPERTY

 

Section 4.1   Ownership of Intellectual Property      17   Section 4.2   License
Grants      18  

 

-i-



--------------------------------------------------------------------------------

Article V

 

INDEMNIFICATION AND LIMITATION OF LIABILITY

 

Section 5.1   Indemnification      19   Section 5.2   Indemnification Procedures
     19   Section 5.3   Sole Remedy/Waiver      19   Section 5.4   Mitigation;
Limitation on Liability      20   Article VI

 

CONFIDENTIALITY

 

Section 6.1   Confidentiality      21   Article VII

 

TERM; TERMINATION

 

Section 7.1   Term      21   Section 7.2   Termination      22   Section 7.3  
Effect of Termination      22   Article VIII

 

DISPUTE RESOLUTION

 

Section 8.1   Dispute Resolution      22   Article IX

 

MISCELLANEOUS

 

Section 9.1   Notices      23   Section 9.2   Amendments and Waivers      24  
Section 9.3   Governing Law Jurisdiction; WAIVER OF JURY TRIAL      25  
Section 9.4   Assignment; Parties in Interest      25   Section 9.5   Captions;
Counterparts      26   Section 9.6   Entire Agreement; Conflicting Agreements   
  26   Section 9.7   Severability      27   Section 9.8   Specific Performance
     27   Section 9.9   No Set-Off      27   Section 9.10   Waivers of Default
     27   Section 9.11   Interpretation      27   Section 9.12   Fulfillment of
Obligations      28   Section 9.13   Affiliate or Group Status      28  
Section 9.14   Force Majeure      28   Section 9.15   Local Country Agreements
     29  

 

-ii-



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A — Services

Exhibit B — Excluded Services

Exhibit C — Terms of Access for Information Systems and Software

Exhibit D — Form of Local Country Agreement

 

-iii-



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of November 16,
2020 (the “Effective Date”), is by and between Upjohn Inc., a Delaware
corporation (“Spinco”), and Pfizer Inc., a Delaware corporation (“Pluto”) (each,
a “Party” and together, the “Parties”).

R E C I T A L S

WHEREAS, Pluto and Spinco have entered into a Separation and Distribution
Agreement, dated as of July 29, 2019 (as amended, modified or supplemented from
time to time in accordance with its terms, the “Separation Agreement”), pursuant
to which Pluto and Spinco have agreed to separate the Spinco Business from the
Pluto Business so that, as of the Distribution Date, the Spinco Business is held
by members of the Spinco Group and the Pluto Business is held by members of the
Pluto Group (the “Separation”);

WHEREAS, after the Separation, Spinco shall become a standalone publicly traded
company, pursuant to the terms of the Separation Agreement and a Business
Combination Agreement, dated as of July 29, 2019 (as amended, modified or
supplemented from time to time in accordance with its terms, the “Business
Combination Agreement”), by and among Pluto, Spinco, Mylan N.V., a public
company with limited liability incorporated under the laws of the Netherlands,
and certain of their Affiliates; and

WHEREAS, Pluto and Spinco have agreed to enter into this Agreement, pursuant to
which Spinco shall provide, or shall cause the applicable members of the Spinco
Group or, to the extent permitted hereunder, third parties to provide, to Pluto
and the applicable members of the Pluto Group certain services on an interim
basis after the Effective Date, subject to and in accordance with the terms of
this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Definitions. Capitalized terms used in this Agreement shall
have the meanings ascribed to such terms in this Agreement, including as
specified in this Section 1.1. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Separation
Agreement.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Assignee Party” has the meaning set forth in Section 4.1(c).



--------------------------------------------------------------------------------

“Assigning Party” has the meaning set forth in Section 4.1(c).

“Baseline Period” means the period from January 1, 2019 to the Effective Date.

“Breaching Party” has the meaning set forth in Section 7.2.

“Business Combination Agreement” has the meaning set forth in the recitals to
this Agreement.

“Compliance Concern” has the meaning set forth in Section 2.11(a).

“Consent” has the meaning set forth in Section 2.6.

“Cost-Plus Charge” has the meaning set forth in Section 3.1(c).

“Effective Date” has the meaning set forth in the preamble to this Agreement.

“Excluded Services” has the meaning set forth in Section 2.1(a).

“Extension Charge” has the meaning set forth in Section 3.1(d).

“Force Majeure” has the meaning set forth in Section 9.14.

“Information Systems” means (a) computer systems, servers, workstations,
routers, hubs, switches, data communications networks (other than the Internet)
and other information technology equipment used to create, store, transmit,
exchange or receive information, voice or data and (b) documentation, user
manuals, and training manuals documenting the functionality or use of any of the
foregoing.

“Initial Service Period” means, with respect to any Service, an initial term of
twenty-four (24) months or any shorter or longer period of time otherwise
specified in Exhibit A under the heading “Service Period” applicable to such
Service.

“Intellectual Property” means all intellectual property rights throughout the
world, including: (i) patents and patent applications and all related
provisionals, divisionals, continuations, continuations-in-part, reissues,
reexaminations, extensions and substitutions of any of the foregoing,
(ii) trademarks, service marks, names, corporate names, trade names, domain
names, social media names, tags or handles, logos, slogans, trade dress, design
rights, and other similar designations of source or origin, together with the
goodwill symbolized by any of the foregoing, whether or not registered or
applied for registration, including common law trademark rights,
(iii) copyrights and copyrightable subject matter, whether or not registered or
applied for registration, (iv) technical, scientific, regulatory and other
information, designs, ideas, inventions (whether patentable or unpatentable and
whether or not reduced to practice), research and development, discoveries,
results, creations, improvements, know-how, techniques and data (including
biological, chemical, pharmacological, toxicological, pharmaceutical, physical
and analytical, safety, quality control, manufacturing and preclinical and
clinical data), technology, algorithms, procedures, plans, processes, practices,
methods, trade secrets, instructions, formulae, formulations, compositions,
specifications, and marketing, pricing, distribution, cost and sales
information, tools, materials, apparatus, creations, improvements, works of
authorship in any media, confidential, proprietary or nonpublic information, and
other similar materials, and all recordings, graphs, drawings, reports, analyses
and other writings, and other tangible embodiments of the foregoing in any form
whether or not listed herein, (v) Software and (vi) applications, registrations
and common law rights for the foregoing.

 

-2-



--------------------------------------------------------------------------------

“LCA” has the meaning set forth in Section 9.15.

“Non-Breaching Party” has the meaning set forth in Section 7.2.

“Omitted Service” has the meaning set forth in Section 2.4.

“Out-of-Pocket Costs” has the meaning set forth in Section 3.1(b).

“Party” or “Parties” has the meaning set forth in the preamble to this
Agreement.

“Pluto” has the meaning set forth in the preamble to this Agreement.

“Pluto Business Data” has the meaning set forth in Section 4.1(b).

“Pluto Indemnified Parties” has the meaning set forth in Section 5.1(a).

“Recipient” has the meaning set forth in Section 3.2(a).

“Response Notice” has the meaning set forth in Section 2.3(b).

“Security Requirements” has the meaning set forth in Section 2.10(d).

“Senior Manager” means Doug Amann, in the case of Pluto, and Amy Humble, in the
case of Spinco, or any individual designated in writing by Pluto or Spinco,
respectively, to succeed or replace such designee during the Term hereof.

“Separation” has the meaning set forth in the recitals to this Agreement.

“Separation Agreement” has the meaning set forth in the recitals to this
Agreement.

“Service Extension” has the meaning set forth in Section 2.5.

“Service Extension Period” has the meaning set forth in Section 2.5.

“Service Fees” has the meaning set forth in Section 3.1(a).

“Service Functional Lead” has the meaning set forth in Section 2.7.

“Service Noncompliance” has the meaning set forth in Section 2.2(a).

“Service Period” means the Initial Service Period, together with any Service
Extension Periods.

 

-3-



--------------------------------------------------------------------------------

“Service Taxes” has the meaning set forth in Section 3.2(b).

“Services” has the meaning set forth in Section 2.1(a).

“Spinco” has the meaning set forth in the preamble to this Agreement.

“Spinco Indemnified Parties” has the meaning set forth in Section 5.1(b).

“Spinco Managed Control or Process” has the meaning set forth in Section 2.13.

“Subcontractor” has the meaning set forth in Section 2.2(b).

“Supplier” has the meaning set forth in Section 3.2(a).

“Term” has the meaning set forth in Section 7.1.

“Termination Notice” has the meaning set forth in Section 2.3(b).

“Transition Plan” has the meaning set forth in Section 2.8.

“Transition Representative” has the meaning set forth in Section 2.7.

“VAT” means (A) any Tax imposed in compliance with the council directive of
28 November 2006 on the common system of value added tax (EC Directive
2006/112); and (B) any other Tax of a similar nature, however denominated, to
the Taxes referred to in clause (A) above, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, the Taxes
referred to in clause (A) above, or imposed elsewhere (including goods and
services Taxes, but excluding transfer Tax, stamp duty and other similar Taxes).

“Withdrawal Notice” has the meaning set forth in Section 2.3(b).

ARTICLE II

SERVICES; STANDARD OF PERFORMANCE

Section 2.1 Services.

(a) Subject to the terms and conditions of this Agreement, beginning on the
Effective Date and continuing for the duration of the applicable Service Period,
Spinco shall provide, or cause to be provided, to Pluto and the applicable
members of the Pluto Group the services identified in Exhibit A, as such
Exhibit A may be supplemented or modified from time to time in accordance with
the provisions of this Agreement (the “Services”). Notwithstanding anything to
the contrary herein, the Services shall exclude any services not expressly set
forth in Exhibit A (it being understood that any Omitted Services added to
Exhibit A pursuant to Section 2.4 shall not be so excluded), including the
services identified in Exhibit B (the “Excluded Services”).

 

-4-



--------------------------------------------------------------------------------

(b) The Services shall only be used by Pluto and the applicable members of the
Pluto Group, and only to the extent in connection with the operation of the
Pluto Business, and shall not be used by Pluto or any member of the Pluto Group
for any other purpose or (except as expressly permitted in accordance with
Section 2.3(d)) in any other manner (including as to scope, volume and location)
than the purpose or manner in which such Services were used by Pluto and its
Affiliates in connection with the operation of the Pluto Business during the
Baseline Period (together with organic growth of the Pluto Business during the
Term). No member of the Pluto Group shall resell, license or otherwise permit
the use by any other Person of any of the Services.

(c) Spinco shall have no obligation to provide, or cause to be provided, the
Services to any Person other than Pluto and the applicable members of the Pluto
Group. Subject to Section 2.3(d), Spinco shall have no obligation to provide, or
cause to be provided, the Services other than for the benefit of the Pluto
Business, and shall not be required to provide such Services within a greater
scope or in a greater volume than, or at a different location than, such
Services were provided by Pluto and its Affiliates to the Pluto Business during
the Baseline Period (together with organic growth of the Pluto Business during
the Term). Spinco shall have no obligation to provide, or cause to be provided,
the Services to the extent that any changes are made to the Pluto Business that
increase in any material respect Spinco’s burden or cost with respect to the
provision of such Services or that make commercially impracticable the provision
of such Services, including as a result of (i) mergers, acquisitions,
divestitures, consolidations, reorganizations or similar transactions or
(ii) employee additions, reductions or other changes not in the ordinary course
of business of the Pluto Business consistent with past practice. For clarity,
the preceding sentence shall not restrict the ability of Pluto or any member of
the Pluto Group to engage in any of the actions listed in the preceding sentence
while receiving the Services.

Section 2.2 Standard of Performance.

(a) Spinco shall provide the Services with reasonable skill and care consistent
in all material respects with the level of skill and care provided to the Pluto
Business during the Baseline Period. For the purposes of this Agreement, the
term “Service Noncompliance” shall mean Spinco’s failure to provide the Services
in the manner set forth in this Section 2.2(a) after receipt of written notice
from Pluto specifying the details of such noncompliance and Spinco’s failure to
cure (if capable of being cured) such noncompliance as soon as reasonably
practicable but not later than thirty (30) days after Spinco’s receipt of such
notice; provided that, notwithstanding the foregoing, a Service Noncompliance
shall be deemed not to occur to the extent Spinco is not able to provide the
Services or cure such noncompliance as a result of (i) a Force Majeure,
(ii) Pluto’s breach of this Agreement, or (iii) a Compliance Concern. Spinco
shall be deemed not to be in breach of this Agreement with respect to the
provision of the Services unless and until such breach constitutes Service
Noncompliance.

(b) Spinco shall have the right to perform its obligations under this Agreement
through one or more members of the Spinco Group, and each of the foregoing may
hire third party service providers, subcontractors and consultants (each, a
“Subcontractor”) to perform any of Spinco’s obligations hereunder, including to
provide all or part of any Service; provided that (i) Spinco shall in all cases
retain responsibility for the provision of the Services to Pluto in accordance
with this Agreement and be liable for any breach by any such member of the
Spinco Group or Subcontractor of the terms of this Agreement to the same extent
as if such breach was committed by Spinco and (ii) Spinco’s exercise of its
rights pursuant to this Section 2.2(b) shall not adversely affect the applicable
Services in any material respect or increase Pluto’s costs or expenses hereunder
for the applicable Services. Except as expressly provided in this Agreement,
neither Spinco nor any member of the Spinco Group, nor any other Person on their
behalf, makes any representations or warranties, express or implied, with
respect to any Services provided by a Subcontractor.

 

-5-



--------------------------------------------------------------------------------

(c) As between the Parties, except as otherwise agreed by the Parties in
writing, Spinco shall have sole discretion and authority with respect to
designating, employing, assigning, compensating and discharging personnel and
Subcontractors in connection with the performance of the Services, and
notwithstanding anything to the contrary herein, in no event shall Spinco or any
member of the Spinco Group be obligated under this Agreement to retain or employ
any specific personnel or Subcontractors, acquire any equipment or technology,
expand or modify any facilities or incur any capital expenditures, in each case
unless Spinco agrees, in its sole discretion, to do so and Pluto agrees to bear
all related costs and expenses.

Section 2.3 Service Changes.

(a) Any Service may be terminated, in whole or in part, upon the mutual written
consent of the Parties, and in such case, (i) the applicable Service shall
terminate on the date mutually agreed upon in writing by Pluto and Spinco,
(ii) Exhibit A shall be deemed amended to delete such Service as of such date
and (iii) this Agreement shall be of no further force and effect with respect to
such Service, except as to liabilities or obligations accrued prior to the date
of termination of such Service.

(b) Any Service may be terminated, in whole or in part, by Pluto upon written
notice (a “Termination Notice”) to Spinco at least ninety (90) days prior to
such termination, and in such case, unless a Withdrawal Notice is timely
delivered to Spinco as set forth below, (i) the applicable Service shall
terminate on the termination date specified in the Termination Notice (or such
other date mutually agreed upon in writing by Pluto and Spinco), (ii) Exhibit A
shall be deemed amended to delete such Service as of such date and (iii) this
Agreement shall be of no further force and effect with respect to such Service,
except as to liabilities or obligations accrued prior to the date of termination
of such Service; provided, however, that except as otherwise agreed by the
Parties, no such notice may be given until sixty (60) days following the
Effective Date. Within thirty (30) days following receipt of a Termination
Notice, Spinco shall provide Pluto with written notice (a “Response Notice”)
regarding (x) whether the termination (or partial termination) of the applicable
Service, in Spinco’s reasonable judgment, will require the termination or
partial termination of, or otherwise affect the performance of, any other
Services and (y) any Out-of-Pocket Costs that will arise from the termination
(or partial termination) of the applicable Service and any other such Services,
including an estimate of the amount thereof. With respect to any Response
Notice, Pluto may withdraw its Termination Notice by delivering a written notice
(a “Withdrawal Notice”) to Spinco within ten (10) days following the receipt of
such Response Notice from Spinco. If Pluto timely delivers a Withdrawal Notice,
the Termination Notice shall be deemed withdrawn and the applicable Service
shall not be affected. If Pluto does not timely deliver a Withdrawal Notice, the
Termination Notice will be final, binding and irrevocable and Spinco may
terminate or affect the performance of any and all Services set forth in the
Response Notice in accordance with its terms, and Exhibit A shall be deemed
amended accordingly. For clarity, partial termination of a Service by Pluto
shall not require the prior written consent of Spinco, but shall be subject to
the requirements set forth in Section 2.3(c).

 

-6-



--------------------------------------------------------------------------------

(c) Upon termination of one or more Services in whole or in part pursuant to
Section 2.3(a) or Section 2.3(b), Spinco’s obligation to provide, and Pluto’s
obligation to pay for, such terminated Service(s) (or portion thereof that is
terminated) beyond the specified termination date will terminate; provided that
(i) Pluto shall pay Spinco (or the applicable member of the Spinco Group) for
all accrued and unpaid Service Fees (and the Cost-Plus Charge and, if
applicable, Extension Charge thereon) for such terminated Service(s) (or
portions thereof that are terminated), (ii) Pluto shall reimburse Spinco (or the
applicable member of the Spinco Group) for all Out-of-Pocket Costs incurred by
or on behalf of the Spinco Group in connection with such termination, in each
case in accordance with Article III, and (iii) once every six (6) months during
the Term, the Service Fees set forth in Exhibit A shall be updated on a
line-by-line basis to reflect any material reduction in the cost to Spinco of
providing the Services resulting from the termination (or partial termination)
of any Service(s), as determined in good faith by Spinco and communicated in
writing to Pluto, which changes, upon the approval of Pluto’s Transition
Representative in accordance with Section 9.2, shall be retroactively effective
as of such specified termination date and reflected in the first invoice issued
by Spinco after such approval as an appropriate reduction in the amount
otherwise due.

(d) If Pluto desires to (i) increase the scope or volume of any Service in any
material respect beyond the scope or volume of such Service as provided by the
Spinco Business (or by Spinco Employees in the relevant function) to the Pluto
Business during the Baseline Period (together with organic growth of the Pluto
Business during the Term) or (ii) change the location at which any Service is
provided from the location at which such Service was provided by the Spinco
Business (or such Spinco Employees) to the Pluto Business during the Baseline
Period, Pluto shall provide a written request to Spinco for such increase in
scope or volume or change in location of Service, and Pluto and Spinco shall
discuss in good faith such request, including any incremental costs and expenses
associated therewith. Spinco shall use commercially reasonable efforts to
accommodate such request to the extent the applicable increase in scope or
volume or change in location of Service (A) arises from organic growth of the
Pluto Business, (B) is not requested as a result of, or otherwise in connection
with, any mergers, acquisitions, divestitures, consolidations, reorganizations,
or similar transactions, and (C) would not require Spinco or any member of the
Spinco Group to allocate resources and capabilities to effect such increase in
scope or volume or change in location of Service materially in excess of its
then-current ordinary course resources and capabilities. The Parties shall amend
Exhibit A to reflect such increase in scope or volume or change in location of
Service, to the extent applicable. All costs and expenses incurred in providing
such increase in scope or volume or change in location of Service pursuant to
this Section 2.3(d) shall be borne by Pluto.

(e) It is understood and agreed that Spinco may from time to time change the
manner or nature of any Service provided to Pluto if (i) Spinco is making
similar changes in the performance of services similar to such Service for its
Group, (ii) such changes are required by applicable Law, (iii) such changes are
requested by Pluto or otherwise reasonably necessary to provide any such Service
to Pluto in accordance with this Agreement, or (iv) such changes would not
reasonably be expected to adversely affect in any material respect the provision
of such Service. Any incremental costs and expenses incurred by or on behalf of
the Spinco Group in making any such change to the Services referred to in clause
(i) or (iv) of this Section 2.3(e) shall be borne solely by Spinco and no
Service Fees shall be increased as a result of such incremental costs and
expenses. Any incremental costs and expenses incurred by or on behalf of the
Spinco Group in making any such change to the Services referred to in clause
(ii) or (iii) of this Section 2.3(e) shall be borne by Pluto (and such costs and
expenses shall be deemed to be Out-of-Pocket Costs hereunder).

 

-7-



--------------------------------------------------------------------------------

Section 2.4 Omitted Services(a) . If, within one hundred eighty (180) days
following the Effective Date, Pluto identifies a service (an “Omitted Service”)
that (a) was provided by the Spinco Business (or by Spinco Employees in the
relevant function) to the Pluto Business during the Baseline Period, (b) is
reasonably necessary for the Pluto Business to operate in substantially the same
manner as the Pluto Business operated during the Baseline Period, (c) is not
included on Exhibit A or Exhibit B and (d) would not require Spinco or the
applicable member of the Spinco Group to allocate resources or capabilities
materially in excess of its then-current ordinary course resources and
capabilities, the Parties shall amend Exhibit A to add such Omitted Service, and
in such case, such Omitted Service will be deemed a Service hereunder; provided
that Spinco shall have no obligation to provide such Omitted Service unless and
until the Parties mutually agree on all terms and conditions for the provision
of such Omitted Service, including the Service Period and the Service Fee for
such Omitted Service, which terms and conditions shall be negotiated by the
Parties in good faith.

Section 2.5 Service Extensions(a) . If Pluto reasonably determines that it will
require a Service to continue beyond the Initial Service Period for such
Service, Pluto may extend such Service (a “Service Extension”) for up to two
(2) six (6)-month periods (each, a “Service Extension Period”) by written notice
to Spinco no less than sixty (60) days prior to the end of the Initial Service
Period or first Service Extension Period, as applicable, and Spinco shall cause
such Service to be provided during such Service Extension Period in accordance
with the terms hereof; provided that the Extension Charge shall apply in
accordance with Section 3.1(d).

Section 2.6 Third Party Terms and Conditions; Consents. Pluto hereby
acknowledges and agrees that the Services provided by Spinco through
Subcontractors, or using third party assets, including Intellectual Property,
are subject to the terms and conditions of any applicable agreements with such
third parties and subject to the receipt of any consent, authorization, order or
approval of, or any exemption by, any third party (each, a “Consent”) required
to be obtained by Spinco (or the applicable members of the Spinco Group or its
or their Subcontractors) for the performance of Spinco’s obligations under this
Agreement, which Spinco shall use its commercially reasonable efforts to obtain,
and Pluto shall, and shall cause the applicable members of the Pluto Group to,
reasonably cooperate with and assist Spinco (or the applicable members of the
Spinco Group or its or their Subcontractors) in so obtaining; provided that
neither Party shall be obligated to incur any out-of-pocket costs or expenses to
obtain any such Consent; provided, further, that if any out-of-pocket costs or
expenses must be incurred to pay for a Consent, or for the assignment of a
license or other rights to any member of the Pluto Group, or for the purchase or
licensing of any Intellectual Property or other assets to provide the Services
to any member of the Pluto Group, and Pluto wishes that such Consent be obtained
or such assignment, purchase or license be effected, such out-of-pocket costs
and expenses shall be borne by Pluto (and the Service Fee for such Service will
increase by the amount of any such costs and expenses or, in the case of any
one-time costs relating to such modifications, such costs and expenses shall be
deemed to be Out-of-Pocket Costs hereunder). If Spinco is unable to obtain any
required Consent, or to effect any required assignments, purchases or licenses,
in accordance with the preceding sentence the Parties shall use commercially
reasonable efforts to (a) negotiate in

 

-8-



--------------------------------------------------------------------------------

good faith reasonable modifications to the Services or the provision of
substitute services (which substitute services shall be deemed “Services”
hereunder), such that such Consents, assignments, purchases or licenses are not
required and (b) implement such modifications or substitute services (including
by amending Exhibit A). Any incremental costs and expenses incurred by or on
behalf of the Spinco Group with respect to such mutually agreed modifications or
substitute services shall be borne by Pluto (and the Service Fee for the
applicable Services will increase by the amount of any such costs and expenses
or, in the case of any one-time costs relating to such modifications, such costs
and expenses shall be deemed to be Out-of-Pocket Costs hereunder).
Notwithstanding anything to the contrary herein, subject to Spinco complying
with its obligations under this Section 2.6, Spinco will not be in breach of
this Agreement or have any liability to the Pluto Group as a result of any
non-performance of, or other effect upon, any applicable Services as a result of
any failure to obtain any such Consent or to effect any such assignment,
purchase or license. If any Consent, assignment, purchase or license is required
to be obtained with respect to any third party relationship of Pluto or any
member of the Pluto Group for the receipt of Services, Pluto shall be solely
responsible for obtaining any such Consent, assignment, purchase or license at
its sole cost and expense; provided that Spinco shall, and shall cause the
applicable members of the Spinco Group to, reasonably cooperate with and assist
Pluto (or the applicable members of the Pluto Group) in so obtaining.

Section 2.7 Transition Representatives. Each Party shall designate an individual
to be the primary liaison between the Parties for the provision and receipt of,
and the transfer of responsibility for, the Services (each, a “Transition
Representative”). Each Party shall also designate individuals to be the primary
representatives of such Party with respect to each of the functional areas of
the Services (e.g., information technology, finance) (each, a “Service
Functional Lead”). The Parties agree that any issues arising under this
Agreement in relation to a particular Service will be raised first by and
between the Service Functional Leads responsible for the functional area of the
relevant Service before being referred to the Transition Representatives. The
Transition Representatives and Service Functional Leads, or their respective
designees, shall meet regularly in person, telephonically or as they otherwise
agree during the Term to discuss any issues arising under this Agreement that
have not been resolved by the Service Functional Leads and the need for any
modifications or additions hereto. Either Party may replace its Transition
Representative or any Service Functional Lead with an individual who has a
comparable level of responsibility within its respective organization. Each
Party shall provide written notice of its Transition Representative and Service
Functional Leads to the other Party promptly following the execution of this
Agreement and promptly following any changes to such Party’s Transition
Representative or any Service Functional Lead, in each case in accordance with
Section 9.1. The Transition Representatives and Service Functional Leads shall
perform their duties in accordance with the Transition Plan.

Section 2.8 Transitional Nature of Services; Transition Plan and Assistance. The
Parties hereby acknowledge the transitional nature of the Services. Accordingly,
as promptly as practicable following the execution of this Agreement, Pluto
agrees to use, and to cause the applicable members of the Pluto Group to use,
commercially reasonable efforts to transition each Service to its own internal
organization or obtain alternate third parties to provide the Services. In
connection therewith, Pluto shall develop a detailed written transition plan (as
may be updated from time to time, the “Transition Plan”) which sets forth how
Pluto will transition from each Service in a timely and efficient manner, in
accordance with this Agreement and no later than the

 

-9-



--------------------------------------------------------------------------------

end of the Service Period for such Service, such that all Services have been so
transitioned prior to the expiration of the Term. The Transition Plan shall
include a description of Pluto’s expected end state following completion of
transition activities and any reasonable assistance that Pluto expects to
request from Spinco in order to achieve such expected end state (which requested
assistance shall be subject to Spinco’s approval, not to be unreasonably
withheld, conditioned or delayed). Pluto shall provide a draft Transition Plan
to Spinco as soon as reasonably practicable following the Effective Date, but in
any event no later than one hundred twenty (120) days following the Effective
Date, and shall incorporate any revisions reasonably proposed by Spinco, which
comments shall be provided within ninety (90) days of receipt of such draft
Transition Plan. Pluto shall inform Spinco of any developments or changes
(including as a result of the termination of any Services hereunder) that would
reasonably be expected to impair Pluto’s ability to adhere to the Transition
Plan, and shall update the Transition Plan upon Spinco’s reasonable request.
Spinco shall, upon Pluto’s reasonable request, provide Pluto with assistance
reasonably necessary to transition the Services to Pluto in accordance with the
Transition Plan; provided that all out-of-pocket costs and expenses incurred in
connection therewith shall be borne by Pluto (and such costs and expenses shall
be deemed to be Out-of-Pocket Costs hereunder); provided, further, that Pluto
shall be ultimately responsible for transitioning the Services. The specific
transition assistance and timing thereof shall be as mutually agreed in good
faith by the Parties. Such transition assistance may include providing
information regarding specific Services and the systems, Software and data
formats and data organization being used for such Services, coordination and
other reasonable assistance with test runs of replacement systems and processes
(but not development of such systems and processes), and other reasonable access
to relevant information; provided that Spinco shall not be obligated to provide
transition assistance that Spinco cannot provide without a material increase in
its then-current ordinary course resources and capabilities, or without
adversely affecting in any material respect its and the other members of the
Spinco Group’s other obligations and commitments. Notwithstanding anything to
the contrary herein, the foregoing assistance of Spinco is deemed to be a
Service for purposes of this Agreement, and in no event shall Spinco or any
member of the Spinco Group be required to provide any such assistance following
the expiration of the Term.

Section 2.9 Independent Contractor. In providing the Services hereunder, Spinco,
the applicable members of the Spinco Group and its and their Subcontractors
shall act solely as independent contractors. Nothing herein shall constitute or
be construed to be or create in any way or for any purpose a fiduciary,
partnership, joint venture, joint-employer or principal-agent relationship
between the Parties.

Section 2.10 Access and Cooperation; Reliance.

(a) Each Party agrees that it shall, and shall cause the applicable members of
its Group to, (i) timely provide to the other Party and the applicable members
of its Group (and, if applicable, its and their Subcontractors), at no cost to
such other Party, reasonable access to personnel, facilities, systems, assets,
information and books and records, in the case of Pluto, with respect to the
Pluto Business, and in the case of Spinco, with respect to the Services, and
(ii) timely provide decisions, approvals and acceptances, in the case of each of
clauses (i) and (ii), as reasonably requested by such other Party in order to
enable it to exercise its rights and perform its obligations under this
Agreement in a timely and efficient manner.

 

-10-



--------------------------------------------------------------------------------

(b) Without limiting Section 2.10(a), each Party shall, and shall cause the
applicable members of its Group to, (i) cooperate with the other Party in all
matters relating to the provision and receipt of the Services, (ii) use
commercially reasonable efforts to minimize the expense, distraction and
disturbance to each Party and (iii) perform all obligations hereunder in good
faith and in accordance with principles of fair dealing. Such cooperation shall
include (A) the execution and delivery of such further instruments or documents
as may be reasonably requested by the other Party to enable the full performance
of each Party’s obligations hereunder and (B) promptly notifying the other Party
of any changes to a Party’s operating environment or personnel that would
reasonably be expected to affect the provision or use of the Services in any
material respect, and working with the other Party to minimize the effect of
such changes.

(c) In connection with the performance of this Agreement, each Party and the
members of its Group (and, if applicable, its and their Subcontractors) shall be
entitled to rely upon the genuineness, validity and truthfulness of any
document, instrument or other writing presented by or on behalf of the other
Party or any member of its Group. No member of either Party’s Group or any of
its Subcontractors shall be liable for any impairment in the provision or
receipt, as applicable, of any Service caused by their not receiving
information, materials or access pursuant to this Section 2.10, either timely or
at all, or by their receiving inaccurate or incomplete information from or on
behalf of the other Party’s Group.

(d) Except as otherwise expressly set forth with respect to one or more specific
Services in Exhibit A, neither Party shall have any right or be permitted to
access any Information Systems or Software owned or controlled by the other
Party or any member of its Group. To the extent any such access is granted to
any member of a Party’s Group in connection with the provision or receipt of one
or more specific Services, the accessing Party shall, and shall cause the
applicable members of its Group to, comply with (i) the Information System and
Software terms of access set forth in Exhibit C and (ii) the bona fide and
generally applicable policies and procedures of the other Party made available
to such accessing Party in writing (collectively, the “Security Requirements”).

(e) Each Party shall notify the other Party promptly after becoming aware of any
actual or suspected breach of security of the other Party’s Information Systems
or any accidental or unlawful destruction, loss, alteration or unauthorized
disclosure of, or access to, information contained therein or any other
sensitive or confidential information (including information relating to an
identified or identifiable individual) supplied by or on behalf of the other
Party to such Party or any member of its Group in connection with this Agreement
and, in the event of any such actual or suspected breach or destruction, loss,
alteration, disclosure or access, each Party shall, and shall cause the members
of its Group to, reasonably cooperate with the other Party in investigating and
mitigating the effect thereof.

Section 2.11 Compliance.

(a) Pluto acknowledges and agrees that Spinco shall not provide any Service to
the extent that the provision of such Service by Spinco, any member of the
Spinco Group or any of its or their Subcontractors, including any of the
foregoing persons’ officers, directors, employees, agents or representatives,
would conflict with or violate (i) any applicable Laws, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010, or (ii) the bona
fide and generally applicable policies or procedures of Spinco or any member of
the Spinco Group. In the event that Spinco determines in good faith that the
provision of a specific Service in a specific market is likely to violate clause
(i) or (ii) above (a “Compliance Concern”), Spinco shall provide prompt notice
to Pluto describing in reasonable detail the nature of the Compliance Concern.

 

-11-



--------------------------------------------------------------------------------

(i) Pluto and Spinco shall confer in good faith to determine whether the
Compliance Concern can be resolved and whether the suspension of such Service is
necessary; provided that, in the event of a disagreement regarding whether such
suspension is necessary, Spinco shall have the right to make the final
determination. Pluto and Spinco shall pursue the mutual objective of limiting
the scope and duration of any such suspension. Each Party shall take reasonable
interim measures necessary to address the Compliance Concern that are requested
by the other Party (e.g., by replacing a suspect intermediary or reassigning a
suspect employee), and, upon request, shall provide written confirmation to the
other Party that such measures have been implemented. All interim measures shall
remain in place until and unless the Parties mutually agree, on the basis of
their reasonable investigation, that the Compliance Concern is resolved.

(ii) In the event that any Service has been suspended under this
Section 2.11(a), upon the resolution of such Compliance Concern, Spinco shall
resume the provision of such Service.

(iii) Each Party shall at all times comply with all applicable Laws in
connection with the exercise of its rights and performance of its obligations
under this Agreement.

(b) Pluto and the applicable members of the Pluto Group shall follow the bona
fide and generally applicable policies, procedures and practices with respect to
the Services followed by Spinco and the applicable members of the Spinco Group
that are made available to Pluto in writing and any changes to such policies,
procedures and practices, in each case, from and after the date on which Pluto
is notified in writing of the relevant policy, procedure or practice, including
those relating to continuity of business, computer and network security measures
and data encryption.

Section 2.12 Condition to Performance. Pluto acknowledges and agrees that Spinco
shall not be responsible for any failure to provide the Services to the extent
that such failure results from Pluto’s breach of this Agreement, including its
obligations under Section 2.10, or to the extent that such failure is pursuant
to a suspension of a Service that is in accordance with Section 2.11(a) or
Section 9.14.

Section 2.13 Internal Audits and Testing of Spinco Managed Controls and
Processes. The Parties acknowledge and agree that Spinco will, in the ordinary
course of its business, audit and test certain controls, processes and
procedures that relate to the Services (a “Spinco Managed Control or Process”).
Spinco agrees that, to the extent required by Pluto to comply with applicable
Law, Spinco will provide Pluto with reasonable access to the audit or testing
documentation for any such Spinco Managed Control or Process that is material to
the Pluto Business as soon as reasonably practicable following the completion of
the applicable audit or testing. Notwithstanding the foregoing, Spinco’s
responsibility shall be limited to providing

 

-12-



--------------------------------------------------------------------------------

reasonable access to audit or testing documentation it creates in the ordinary
course of its business and Spinco shall have no responsibility to conduct any
particular audit or testing, create any specific documentation or provide any
interpretation of audit or testing results or determination of the scope, level
or materiality of any potential risks or deficiencies (and, for clarity, Pluto
shall be solely responsible for interpreting any such results or making any such
determination). To the extent required by Pluto to comply with applicable Law,
Pluto shall have the right to audit or test, or have Spinco audit or test, in
each case at Spinco’s option and upon reasonable prior written notice, any
Spinco Managed Control or Process. If Spinco agrees that Pluto may perform such
audit or testing then, upon reasonable prior written notice to Spinco, Spinco
shall permit Pluto representatives reasonable access, during regular business
hours (as in effect from time to time), for purposes of such audit or testing;
provided that, if any such audit or testing could result in Pluto having access
to any sensitive Confidential Information of Spinco (including Tax and transfer
pricing information), Spinco may require that Pluto appoint an independent third
party audit firm reasonably acceptable to Spinco to conduct such audit or
testing. All costs of any such audit or testing conducted by or on behalf of
Pluto pursuant to this Section 2.13, including the costs of a third party audit
firm, shall be borne by Pluto. Within thirty (30) days of completing such audit
or testing, Pluto shall submit a report to Spinco with its findings. Any
information obtained or observed by Pluto during any such audit or testing shall
be subject to the confidentiality obligations contained in Article VI. For
clarity, Spinco shall have no responsibility to conduct any remediation or
modification of any Spinco Managed Control or Process unless a reputable and
internationally recognized independent third party audit firm determines that a
significant deficiency or material weakness exists with respect to such Spinco
Managed Control or Process and Spinco, after considering in good faith the
findings set forth in such report, agrees with such determination, and in such
case Spinco shall conduct such remediation or modification at its own cost.

ARTICLE III

COMPENSATION

Section 3.1 Compensation.

(a) Pluto (or the applicable member of the Pluto Group) shall pay to Spinco (or
the applicable member of the Spinco Group) (i) a monthly fee (pro rated for any
partial month) for each Service provided to Pluto (or such member of the Pluto
Group) hereunder in accordance with the charges for each such Service as set
forth in Exhibit A (collectively, the “Service Fees”), (ii) the Cost-Plus Charge
as set forth in Section 3.1(c), and (iii) the Extension Charge, if applicable,
as set forth in Section 3.1(d). For the avoidance of doubt, Service Fees shall
not include any severance and/or retention costs incurred by Spinco or the
Spinco Group as a result of retaining the necessary employees to supply such
Service to Pluto in accordance with the terms of this Agreement.

(b) Pluto (or the applicable member of the Pluto Group) shall reimburse Spinco
(or the applicable member of the Spinco Group) for all reasonable out-of-pocket
costs and expenses, including license fees, royalties, payments to
Subcontractors and third-party freight, distribution and other logistics costs,
incurred by or on behalf of Spinco (or such member of the Spinco Group) in
connection with (i) preparation activities to make the Services available to the
Pluto Group, (ii) the provision of the Services, (iii) planning and executing
the migration or transition of the Services to the Pluto Group or a
Subcontractor and (iv) early termination of any Service pursuant to
Section 2.3(a) or Section 2.3(b), but excluding, in the case of each of clauses
(i) through (iv), any Taxes, which are the subject of Section 3.2 (collectively,
“Out-of-Pocket Costs”). All Out-of-Pocket Costs shall be in addition to the
Service Fees. Reasonable documentation of Out-of-Pocket Costs will be provided
upon request.

 

-13-



--------------------------------------------------------------------------------

(c) The Parties agree that the Service Fees shall be subject to a five percent
(5%) markup each month, calculated on the monthly fee for each Service as set
forth in Exhibit A (the “Cost-Plus Charge”), to reflect arms’ length pricing
terms for the Services. For clarity, the Cost-Plus Charge shall be charged to
and payable by Pluto (or the applicable member of the Pluto Group) in addition
to the Service Fees set forth on Exhibit A.

(d) The Parties agree that the Service Fees shall be subject to an additional
five percent (5%) markup each month during the first Service Extension Period
and an additional ten percent (10%) markup each month during the second Service
Extension Period, in each case calculated on the monthly fee for each Service as
set forth in Exhibit A (the “Extension Charge”). During any Service Extension
Period, the applicable Extension Charge shall be charged to and payable by Pluto
(or the applicable member of the Pluto Group) in addition to the Service Fees
set forth on Exhibit A and the Cost-Plus Charge. For clarity, after giving
effect to the Cost-Plus Charge in Section 3.1(c) and the Extension Charge in
this Section 3.1(d), the Service Fees shall be subject to a five percent (5%)
markup each month during the Initial Service Period, a ten percent (10%) markup
each month during the first Service Extension Period, and a fifteen percent
(15%) markup each month during the second Service Extension Period, in each case
calculated on the monthly fee for each Service as set forth in Exhibit A.

(e) If at any time Spinco believes that the Service Fee for a specific Service
on Exhibit A is materially insufficient to compensate it (or the applicable
member of the Spinco Group) for the cost of providing such Service, or Pluto
believes that the Service Fee for a specific Service on Exhibit A materially
overcompensates Spinco (or the applicable member of the Spinco Group) for such
Service, such Party shall promptly notify the other Party, and the Parties will
commence good faith negotiations toward an agreement in writing as to the
appropriate course of action with respect to the Service Fee for such Service
for future periods. This Article III shall not limit any other obligation of
either Party and the applicable members of its Group to reimburse costs or
expenses of the other Party and the applicable members of its Group pursuant to
other provisions of this Agreement.

Section 3.2 Taxes.

(a) All sums payable under this Agreement are exclusive of any amount in respect
of VAT. If any action of one Party (the “Supplier”) under this Agreement
constitutes, for VAT purposes, the making of a supply to another Party (or a
member of that Party’s Group) (the “Recipient”) and VAT is or becomes chargeable
on that supply, the Recipient shall pay to the Supplier, in addition to any
amounts otherwise payable under this Agreement by the Recipient, a sum equal to
the amount of the VAT chargeable on that supply against delivery to the
Recipient of a valid VAT invoice issued in accordance with the laws and
regulations of the applicable jurisdiction.

 

-14-



--------------------------------------------------------------------------------

(b) Without duplication of amounts covered by Section 3.2(a), Pluto (or the
applicable member of the Pluto Group) shall be responsible for all VAT, sales,
goods and services, use, gross receipts, transfer, consumption and other similar
Taxes, (excluding, for clarity, Taxes imposed on net income, profits and gains
and franchise Taxes), together with interest, penalties and additions thereto
(“Service Taxes”), imposed by applicable taxing authorities attributable to the
provision of Services to Pluto (or such member the Pluto Group) or any payment
hereunder; provided that such Service Taxes are shown on a valid invoice. If
Spinco or any member of the Spinco Group is required to pay any part of such
Service Taxes, Spinco (or the applicable member of the Spinco Group) shall
provide Pluto with evidence that such Service Taxes have been paid, and Pluto
(or the applicable member of the Pluto Group) shall reimburse Spinco (or such
member of the Spinco Group) for such Service Taxes. Spinco (or the applicable
member of the Spinco Group) shall, upon the reasonable request of Pluto,
promptly revise any invoice to the extent such invoice was erroneously itemized
or categorized. Each Party shall, and shall cause the applicable members of its
Group to, use commercially reasonable efforts to (i) minimize the amount of any
Service Taxes imposed on the provision of Services hereunder, including by
availing itself of any available exemptions from or reductions to any such
Service Taxes, and (ii) cooperate with the other Party in providing any
information or documentation that may be reasonably necessary to minimize such
Service Taxes or obtain such exemptions or reductions. If at any time Spinco or
any member of the Spinco Group receives a refund (or credit or offset in lieu of
a refund) of any Service Taxes borne by Pluto or any member of the Pluto Group,
then Spinco (or such member of the Spinco Group) shall promptly pay over the
amount of such refund, credit or offset (net of all reasonable related
out-of-pocket costs, expenses and taxes incurred in respect thereof) to Pluto
(or such member of the Pluto Group), it being understood that Pluto and the
applicable members of the Pluto Group shall be liable for (x) any subsequent
disallowance of such refund, credit or offset and any related interest,
penalties or additions thereto and (y) any reasonable out-of-pocket costs and
expenses related to such disallowance.

(c) If applicable Law requires that an amount in respect of any Taxes be
withheld from any payment to Spinco or any member of the Spinco Group, Pluto
shall promptly notify Spinco of such required withholding and Pluto shall
withhold (or cause to be withheld) such Taxes and pay (or cause to be paid) such
withheld amounts over to the applicable taxing authority in accordance with the
requirements of the applicable Law and provide Spinco (or such member of the
Spinco Group) with an official receipt confirming such payment (where it is
common practice for the applicable taxing authority to provide such a receipt).
Pluto (or any member of the Pluto Group) shall not be required to “gross up” any
amounts invoiced to Pluto to account for, or otherwise compensate Spinco (or any
member of the Spinco Group) for, any Taxes that are required to be withheld
under applicable Law. Spinco shall reasonably cooperate with Pluto to determine
whether any such withholding applies to the Services, and if so, shall further
cooperate to minimize applicable withholding Taxes. Each Party shall, and shall
cause the applicable members of its Group to, provide the other Party and the
applicable members of its Group with any reasonable cooperation or assistance as
may be necessary to enable the other Party and such members of its Group to
claim exemption from, or a reduction in the rate of, any withholding Taxes
(including, without limitation, pursuant to any applicable double taxation or
similar treaty), to receive a refund of such withholding Taxes or to claim a Tax
credit therefor.

 

-15-



--------------------------------------------------------------------------------

(d) Where a Party or any member of its Group is required by this Agreement to
reimburse or indemnify the other Party or any member of its Group for any cost
or expense (including Out-of-Pocket Costs), the reimbursing or indemnifying
Party (or the applicable member of its Group) shall reimburse or indemnify the
other Party (or the applicable member of its Group) for the full amount of the
cost or expense, inclusive of any amounts in respect of VAT imposed on that
amount to the extent properly reflected on a valid invoice, except to the extent
that the reimbursed or indemnified Party reasonably determines that it (or such
member of its Group), or a member of the same group as it (or such member of its
Group) for VAT purposes, is entitled to credit for or repayment of that VAT from
any relevant taxing authority.

(e) For purposes of this Agreement, and except as otherwise specifically
provided in this Agreement, Tax matters shall be exclusively governed by the Tax
Matters Agreement, and in the event of any inconsistency between the Tax Matters
Agreement and this Agreement with respect to Tax matters, the Tax Matters
Agreement shall control.

Section 3.3 Payment Terms(a) . On a monthly basis by the twentieth (20th) day of
each month of the Term (other than the first month of the Term), Spinco shall
invoice Pluto for the Service Fee for each of the Services provided in the prior
month, plus the Cost-Plus Charge and, if applicable, Extension Charge for such
prior month, and, if applicable, any Out-of-Pocket Costs incurred, which invoice
shall also set forth in reasonable detail a description of the Services rendered
in the applicable month. Subject to any dispute, Pluto shall pay Spinco all
amounts due under any invoice within fifty (50) days from the end of such prior
month. For the avoidance of doubt, for illustrative purposes, if Services are
provided during the period beginning on March 1 and ending on March 31, Spinco
shall invoice Pluto in respect of such period by no later than April 20, and
Pluto shall pay Spinco all amounts due by no later than May 20. All such
invoices shall be delivered to Pluto at the address designated by Pluto by
written notice to Spinco. Any correspondence or payments concerning such
invoices shall be made to Spinco at the address designated by Spinco by written
notice to Pluto. Any dispute regarding invoiced amounts shall be resolved in
accordance with Article VIII; provided that Pluto may withhold payment of any
such amounts to the extent such amounts both (x) are disputed in good faith
pending resolution of such dispute and (y) represent more than ten percent (10%)
of the total amount set forth on the applicable invoice; provided further that,
for the avoidance of doubt, the payment of any disputed amount that represents
ten percent (10%) or less of the total amount set forth on the applicable
invoice shall not result in a waiver of or otherwise prejudice Pluto’s right to
dispute such amount. There shall be no right of set-off or counterclaim with
respect to any claim, debt or obligation against payments to Spinco or any
member of the Spinco Group under this Agreement; provided that Spinco may net
any amount payable to Spinco or any member of the Spinco Group under this
Agreement against any amount that Spinco or any member of the Spinco Group is
obligated to pay or transmit to Pluto or any member of the Pluto Group pursuant
to the Services. Unless otherwise specified by Spinco, all amounts payable by
Pluto or any member of the Pluto Group to Spinco or any member of the Spinco
Group under this Agreement shall be paid directly from Pluto to Spinco.

Section 3.4 Interest. Any amounts billed or otherwise invoiced or demanded and
properly payable pursuant to Section 3.3 that are not paid within thirty
(30) days of the due date therefor pursuant to this Agreement shall accrue
interest from such due date at a rate per annum equal to the Prime Rate through
the date of actual payment.

 

-16-



--------------------------------------------------------------------------------

ARTICLE IV

INTELLECTUAL PROPERTY

Section 4.1 Ownership of Intellectual Property.

(a) Except as expressly provided in Section 4.1(b), no license, title, ownership
or other Intellectual Property or proprietary rights are transferred to Pluto,
any member of the Pluto Group or any of its or their Representatives pursuant to
this Agreement, and Spinco retains all such rights, title, ownership and other
interest in its Information Systems, platforms, applications and all other
Software, hardware, systems and resources it uses to provide the Services.
Except as expressly provided in Section 4.1(b), no license, title, ownership or
other Intellectual Property or proprietary rights are transferred to Spinco, any
member of the Spinco Group or any of its or their Subcontractors or other
Representatives pursuant to this Agreement, and Pluto retains all such rights,
title, ownership and other interest in its Information Systems, platforms,
applications and all other Software, hardware, systems and resources it uses to
receive the Services. Except as expressly provided in Section 4.1(b), as between
the Parties, each Party shall be the sole and exclusive owner of, and nothing in
this Agreement shall be deemed to grant the other Party, any member of its Group
or any of its or their Representatives, any right, title, license, leasehold or
other interest in or to any Intellectual Property, ideas, concepts, techniques,
inventions, processes, systems, works of authorship, facilities, floor space,
resources, special programs, functionalities, interfaces, computer hardware or
Software, documentation or other work product developed, created, modified,
improved, used or relied upon by such Party, any member of its Group or any of
its or their Representatives in connection with the Services or the performance
of such Party’s obligations hereunder and, for clarity, no such items shall be
considered a work made for hire within the meaning of Title 17 of the United
States Code.

(b) Notwithstanding anything to the contrary in Section 4.1(a), all information,
records, data, reports and deliverables to the extent relating to the Pluto
Business that are generated, collected, stored, processed or created by or on
behalf of the Pluto Group pursuant to a Service shall be owned by Pluto (“Pluto
Business Data”), except that Spinco shall own all information, records, data,
reports and deliverables generated, collected, stored, processed or created in
providing the Services to the extent related to the operation of the Spinco
Business or the Spinco Assets. Upon Pluto’s request, Spinco shall provide a
description of any Pluto Business Data resulting from the provision of a
Service. If requested by Pluto within a reasonable time following termination or
expiration of this Agreement, Spinco shall use commercially reasonable efforts
to deliver to Pluto, in the format then maintained by Spinco, any such Pluto
Business Data in its possession and stored electronically on its Information
Systems (and not previously transferred to Pluto); provided that Spinco may
retain one (1) copy of such Pluto Business Data for legal and compliance
purposes.

(c) To the extent that any right, title or interest in, to or under any
Intellectual Property (including data) vests in either Party or its Group, by
operation of law or otherwise, in contravention of Section 4.1(a) or
Section 4.1(b), such Party (the “Assigning Party”) hereby assigns, and shall
cause the applicable members of its Group to assign, perpetually and
irrevocably, to the other Party or its designee (the “Assignee Party”) all such
right, title and interest throughout the world in, to and under such
Intellectual Property, free and clear of all Liens and other

 

-17-



--------------------------------------------------------------------------------

encumbrances, without the need for any further action by any Party or the
applicable members of its Group and hereby waives, and shall cause the
applicable members of its Group to waive, any ownership in the foregoing in
favor of the Assignee Party if such assignment does not take effect immediately
for any reason. The Assigning Party shall, and shall cause the applicable
members of its Group to, execute any and all assignments and other documents
necessary to perfect, register or record the Assignee Party’s right, title, and
interest in, to and under such Intellectual Property. The Assigning Party
further agrees to, and shall cause the applicable members of its Group to,
execute all further documents and assignments and take all further actions as
may be necessary to perfect the Assignee Party’s title to such Intellectual
Property or to register such Assignee Party as the exclusive owner of any
applicable registrable rights.

(d) Except as set forth in Section 4.1(a) and Section 4.1(b), the members of the
Spinco Group, on the one hand, and the members of the Pluto Group, on the other
hand, retain all right, title and interest in, to and under their respective
Intellectual Property, and except as set forth in Section 4.2(a) and
Section 4.2(b), no license or other right, express or implied, is granted to
either Party or its Group with respect to the other Party’s or its Group’s
Intellectual Property under this Agreement.

(e) The Parties agree that neither Party or its Group will remove any trademark
or copyright notices, proprietary markings, trademarks or other indicia of
ownership of the other Party or its Group from any materials of the other Party
or its Group, except as required by the Separation Agreement or the other
Ancillary Agreements.

Section 4.2 License Grants.

(a) Subject to Section 2.6 and the other terms and conditions of this Agreement,
Spinco, on behalf of itself and the other members of the Spinco Group, hereby
grants to Pluto and the other members of the Pluto Group a worldwide,
non-exclusive, non-sublicensable, non-transferable (except as provided in
Section 9.4), royalty-free and fully paid-up, limited license to use
Intellectual Property to the extent licensable by the Spinco Group and used by
the Spinco Group in connection with providing the Services, solely for the
purpose of, and solely to the extent and for the duration required for, the
Pluto Group to receive the Services during the Term.

(b) Subject to Section 2.6 and the other terms and conditions of this Agreement,
Pluto, on behalf of itself and the other members of the Pluto Group, hereby
grants to Spinco and the other members of the Spinco Group a worldwide,
non-exclusive, non-sublicensable, non-transferable (except as provided in
Section 9.4), royalty-free and fully paid-up, limited license to use
Intellectual Property to the extent licensable by the Pluto Group solely for the
purpose of, and solely to the extent and for the duration required for, the
Spinco Group and its Subcontractors to provide the Services during the Term.

(c) The licenses granted in this Section 4.2 shall expire upon the earlier of
the expiration of the Term or the end of the Service Period for the applicable
Service subject to such license (or, if earlier, the date on which the Service
subject to such license is terminated in accordance with this Agreement).

 

-18-



--------------------------------------------------------------------------------

ARTICLE V

INDEMNIFICATION AND LIMITATION OF LIABILITY

Section 5.1 Indemnification.

(a) Subject to the provisions of this Article V, and notwithstanding anything to
the contrary in, and without limiting the indemnification provisions set forth
in, the Separation Agreement, the Business Combination Agreement or any other
Ancillary Agreement, Spinco agrees to indemnify and hold harmless Pluto and the
applicable members of the Pluto Group (collectively, the “Pluto Indemnified
Parties”) from and against any and all Losses that any such Pluto Indemnified
Party suffers or incurs to the extent resulting from (i) the gross negligence,
fraud or willful misconduct of Spinco or any member of the Spinco Group in
connection with this Agreement (including the provision of the Services) or
(ii) a material breach by Spinco or any member of the Spinco Group of any
covenant or agreement contained in this Agreement.

(b) Subject to the provisions of this Article V, and notwithstanding anything to
the contrary in, and without limiting the indemnification provisions set forth
in, the Separation Agreement, the Business Combination Agreement or any other
Ancillary Agreement, Pluto agrees to indemnify and hold harmless Spinco and the
applicable members of the Spinco Group (collectively, the “Spinco Indemnified
Parties”) from and against any and all Losses that any such Spinco Indemnified
Party suffers or incurs to the extent resulting from (i) the provision (or use
by the Pluto Group) of the Services, except to the extent that such Losses
result from (x) the gross negligence, fraud or willful misconduct of Spinco or
any member of the Spinco Group in connection with this Agreement (including the
provision of the Services) or (y) a material breach by Spinco or any member of
the Spinco Group of any covenant or agreement contained in this Agreement, or
(ii) a material breach by Pluto or any member of the Pluto Group of any covenant
or agreement contained in this Agreement.

Section 5.2 Indemnification Procedures. Subject to the provisions of this
Article V, Sections 4.04, 4.05, 4.06, 4.07, 4.08 and 4.10 of the Separation
Agreement shall govern, mutatis mutandis, claims for indemnification under this
Article V.

Section 5.3 Sole Remedy/Waiver. From and after the Effective Date, recovery
pursuant to this Article V shall constitute the Parties’ sole and exclusive
remedy for any and all Losses relating to or arising from this Agreement and the
transactions contemplated hereby, and each Party hereby waives and releases, to
the fullest extent permitted by applicable Law, any and all other rights,
remedies, claims and causes of action (including rights of contributions, if
any), whether in contract, tort or otherwise, known or unknown, foreseen or
unforeseen, which exist or may arise in the future, arising under or based upon
any federal, state, local or foreign Law that any Party may have against the
other Party in respect of any breach of this Agreement; provided, however, that
the foregoing shall not deny (a) any Party equitable remedies (including
injunctive relief or specific performance) when any such remedy is otherwise
available under this Agreement or applicable Law or (b) any Party or its
Affiliates any remedies under the Business Combination Agreement, the Separation
Agreement or any other Ancillary Agreement, and the foregoing shall not
interfere with or impede the resolution of disputes pursuant to Article VIII.

 

-19-



--------------------------------------------------------------------------------

Section 5.4 Mitigation; Limitation on Liability.

(a) Mitigation. The common law principles of the State of Delaware with respect
to the mitigation of damages shall apply to this Agreement.

(b) Limitation of Liability for Service Noncompliance. Notwithstanding anything
to the contrary herein or in the Separation Agreement, the Business Combination
Agreement or any other Ancillary Agreement, Spinco’s maximum liability to, and
(except with respect to claims seeking specific performance or other equitable
relief) the sole remedy of, Pluto for Service Noncompliance shall be the sum of
(i) a refund of the aggregate amount of Service Fees actually paid to Spinco
under this Agreement for the applicable Service and (ii) (A) if Pluto performs
the applicable Service itself, Pluto’s incremental cost of performing such
Service itself or (B) if Pluto obtains the applicable Service from a third
party, Pluto’s incremental cost of obtaining such Service from such third party;
provided that, in each case, Pluto shall exercise its commercially reasonable
efforts under the circumstances to minimize the cost of any such alternatives to
the applicable Service by selecting the most reasonably available cost-effective
alternatives which provide the functional equivalent of the Service being
replaced. Pluto agrees that the receipt by any member of the Pluto Group of the
Services shall be an unqualified acceptance of, and a waiver by, Pluto and the
members of the Pluto Group of its and their rights to assert any claim with
respect to Service Noncompliance unless Pluto gives written notice of such
Service Noncompliance to Spinco within the later of (i) forty-five (45) days
after the date on which Pluto became aware of the facts, events, occurrences or
circumstances underlying such claim or (ii) seventy-five (75) days after receipt
of the applicable Service by Pluto or the applicable member of the Pluto Group;
provided that in no event shall Pluto be entitled to give notice of Service
Noncompliance more than twelve (12) months after receipt of the applicable
Service by any member of the Pluto Group.

(c) General Limitation of Liability. Notwithstanding anything to the contrary
contained herein, except for gross negligence, fraud or willful misconduct, in
no event shall the Spinco Group’s liability for any claim under Section 5.1 or
otherwise in connection with this Agreement or the Services exceed the aggregate
Service Fees (and Cost-Plus Charges and, if applicable, Extension Charges
thereon), paid in respect of the twenty-four (24) calendar month period prior to
the date on which the event giving rise to the claim occurred (or, (i) if such
event occurred prior to the second anniversary of the Effective Date and after
the first anniversary of the Effective Date, the Service Fees (and Cost-Plus
Charges thereon) paid in respect of the twelve (12) calendar month period prior
to the date on which such event occurred multiplied by two (2) and (ii) if such
event occurred prior to the first anniversary of the Effective Date, the
Services Fees (and Cost-Plus Charges thereon) paid in respect of the month prior
to the date on which such event occurred multiplied by twelve (12)).

(d) Special Damages. NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE
SEPARATION AGREEMENT, THE BUSINESS COMBINATION AGREEMENT OR ANY OTHER ANCILLARY
AGREEMENT TO THE CONTRARY, IN NO EVENT WILL EITHER PARTY OR ANY OF ITS GROUP
MEMBERS BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES, LOST PROFITS SUFFERED OR SIMILAR ITEMS
(INCLUDING LOSS OF REVENUE, INCOME OR PROFITS, DIMINUTION OF

 

-20-



--------------------------------------------------------------------------------

VALUE OR LOSS OF BUSINESS REPUTATION OR OPPORTUNITY), OR DAMAGES CALCULATED ON
MULTIPLES OF EARNINGS OR OTHER METRIC APPROACHES, BY AN INDEMNIFIED PARTY,
HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, IN CONNECTION WITH ANY DAMAGES
ARISING HEREUNDER OR THEREUNDER; PROVIDED, HOWEVER, THAT TO THE EXTENT AN
INDEMNIFIED PARTY IS REQUIRED TO PAY ANY SPECIAL, INCIDENTAL, INDIRECT,
COLLATERAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, LOST PROFITS OR SIMILAR ITEMS, OR
DAMAGES CALCULATED ON MULTIPLES OF EARNINGS OR OTHER METRIC APPROACHES TO A
PERSON WHO IS NOT A MEMBER OF EITHER GROUP IN CONNECTION WITH A THIRD PARTY
CLAIM, SUCH DAMAGES WILL CONSTITUTE DIRECT DAMAGES AND NOT BE SUBJECT TO THE
LIMITATION SET FORTH IN THIS SECTION 5.4(D).

(e) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, EACH PARTY
ACKNOWLEDGES AND AGREES THAT ALL SERVICES ARE PROVIDED ON AN “AS-IS” BASIS AND
THAT SPINCO AND THE MEMBERS OF THE SPINCO GROUP MAKE NO EXPRESS OR IMPLIED
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THIS AGREEMENT, THE SERVICES TO BE
PROVIDED UNDER THIS AGREEMENT OR OTHERWISE, INCLUDING WARRANTIES OF
MERCHANTABILITY, SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE, TITLE AND
NON-INFRINGEMENT OF ANY FIRMWARE, SOFTWARE OR HARDWARE PROVIDED OR USED
HEREUNDER, AND ANY REPRESENTATIONS OR WARRANTIES ARISING FROM COURSE OF DEALING,
COURSE OF PERFORMANCE OR TRADE USAGE, AND ALL SUCH REPRESENTATIONS AND
WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED.

ARTICLE VI

CONFIDENTIALITY

Section 6.1 Confidentiality. The confidentiality obligations of the Parties and
their respective Groups with respect to disclosures of information hereunder
shall be governed, mutatis mutandis, by Section 6.08, Section 6.09 and
Section 6.10 of the Separation Agreement.

ARTICLE VII

TERM; TERMINATION

Section 7.1 Term. The term of this Agreement (the “Term”) will commence on the
Effective Date and end on the earlier to occur of (a) the last date on which
Spinco is obligated to provide any Service to the Pluto Group pursuant to this
Agreement, (b) the termination of this Agreement pursuant to Section 7.2 and
(c) the mutual written agreement of the Parties to terminate this Agreement (and
all Services hereunder) in its entirety.

 

-21-



--------------------------------------------------------------------------------

Section 7.2 Termination. Either Party (the “Non-Breaching Party”) may (subject
to Section 2.2) terminate this Agreement at any time upon prior written notice
to the other Party (the “Breaching Party”) if the Breaching Party has materially
breached or materially failed (other than pursuant to Section 9.14) to perform
any of its covenants or agreements under this Agreement, and such breach or
failure shall have continued without cure for a period of forty-five (45) days
after receipt by the Breaching Party of a written notice of such failure from
the Non-Breaching Party seeking to terminate this Agreement; provided that
non-payment by the Pluto Group for a Service provided by the Spinco Group in
accordance with this Agreement shall be deemed a material breach of and material
failure to perform Pluto’s covenants and agreements for purposes of this
Agreement if such non-payment is not cured within thirty (30) days following
receipt of notice thereof.

Section 7.3 Effect of Termination. Upon the expiration or termination of this
Agreement pursuant to this Article VII, this Agreement shall cease to have
further force and effect, and neither Party shall have any liability or
obligation to the other Party with respect to this Agreement; provided that:

(a) termination or expiration of this Agreement for any reason shall not release
a Party from any liability or obligation that already has accrued as of the
effective date of such termination or expiration, as applicable, or which may
arise out of or in connection with such termination or expiration (including any
Out-of-Pocket Costs); and

(b) Article I (Definitions), Section 2.7 (Transition Representatives),
Section 2.9 (Independent Contractor), Section 4.1 (Ownership of Intellectual
Property), Article V (Indemnification and Limitation of Liability), Article VI
(Confidentiality), this Section 7.3 (Effect of Termination), Article VIII
(Dispute Resolution) and Article IX (Miscellaneous) shall survive any
termination or expiration of this Agreement and shall remain in full force and
effect.

ARTICLE VIII

DISPUTE RESOLUTION

Section 8.1 Dispute Resolution. The Parties shall attempt to resolve any dispute
arising out of or in connection with this Agreement or the transactions
contemplated hereby as follows:

(a) The Parties shall cooperate in good faith to resolve all disputes on a local
level, through their respective Service Functional Leads and Transition
Representatives, and shall use commercially reasonable efforts to initiate such
efforts within five (5) Business Days after receipt of notice of any such
dispute. If such Service Functional Leads and Transition Representatives are
unable to resolve the dispute within fifteen (15) Business Days, either Party
may refer the dispute for resolution to the Senior Managers upon notice to the
other Party.

(b) Within five (5) Business Days of a notice under Section 8.1(a) referring a
dispute for resolution by the Senior Managers, each Party’s Transition
Representative (or other employees) shall prepare and provide to its Senior
Manager summaries of the relevant information and background of the dispute,
along with any appropriate supporting documentation. The Senior Managers will
confer as often as they deem reasonably necessary in order to gather and
exchange information, discuss the dispute and negotiate in good faith in an
effort to resolve the dispute without the need for any formal proceedings.

 

-22-



--------------------------------------------------------------------------------

(c) If the Parties are not able to resolve any dispute through the escalation
process set forth in Section 8.1(a) or Section 8.1(b) within thirty (30) days
after the receipt by a Party of a notice under Section 8.1(a) referring such
dispute to the Senior Managers, then either Party shall have the right to refer
such dispute to mediation by providing written notice to the other Party in
accordance with procedures set forth in Section 7.02(b) of the Separation
Agreement, and, following compliance with such procedures, may submit such
dispute to any court of competent jurisdiction in accordance with Section 7.03
and Section 7.04 of the Separation Agreement, which Sections 7.02(b), 7.03 and
7.04 shall apply mutatis mutandis to this Article VIII.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Notices. All notices and other communications between the Parties
shall be in writing and shall be deemed to have been duly given (a) when
delivered in person, (b) when delivered after posting in the national mail
having been sent registered or certified mail return receipt requested, postage
prepaid, (c) when delivered by FedEx or other internationally recognized
overnight delivery service or (d) when delivered by facsimile (solely if receipt
is confirmed) or email (so long as the sender of such email does not receive an
automatic reply from the recipient’s email server indicating that the recipient
did not receive such email), addressed as follows:

If to Spinco, to:

Viatris Inc.

1000 Mylan Boulevard

Canonsburg, PA 15317

Attention: Michael Goettler

Email: Michael.goettler@viatris.com

with copies (which shall not constitute notice) to:

Viatris Inc.

1000 Mylan Boulevard

Canonsburg, PA 15317

Attention: Brian S. Roman, Global General Counsel

Facsimile: (724) 514-1871

Email: Brian.Roman@viatris.com

Cravath, Swaine & Moore LLP

825 8th Ave

New York, New York 10019

Attention:       Mark I. Greene

                        Thomas E. Dunn

                       Aaron M. Gruber

Email:            mgreene@cravath.com

                        tdunn@cravath.com

 

-23-



--------------------------------------------------------------------------------

                        agruber@cravath.com

If to Pluto, to:

Pfizer Inc.

235 East 42nd Street

New York, New York 10017

Attention:     Douglas M. Lankler

                     Bryan A. Supran

Facsimile:    (212) 573-0768

Email:          douglas.lankler@pfizer.com

                      bryan.supran@pfizer.com

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention:     Edward D. Herlihy

                     David K. Lam

                     Gordon S. Moodie

                     Zachary S. Podolsky

Email:          EDHerlihy@WLRK.com

                     DKLam@WLRK.com

                     GSMoodie@WLRK.com

                      ZSPodolsky@WLRK.com

or to such other address or addresses as the Parties may from time to time
designate in writing by like notice.

Section 9.2 Amendments and Waivers. No provisions of this Agreement shall be
deemed waived, amended, supplemented or modified by either Party, unless such
waiver, amendment, supplement or modification is in writing and signed by the
authorized representative of the Party against whom it is sought to enforce such
waiver, amendment, supplement or modification; provided that any Exhibit or
Schedule to this Agreement may be amended, supplemented or modified from time to
time (for clarity, without the need for a formal written amendment signed by the
Parties) to reflect changes agreed by the Parties’ respective Transition
Representatives in accordance with the terms of this Agreement and the
Transition Plan (including to reflect changes in the provision of the Services
pursuant to Section 2.3, the addition of Omitted Services pursuant to
Section 2.4 or changes to the Service Fees pursuant to Section 2.3, Section 2.4,
Section 2.6 or Section 3.1(e)).

 

-24-



--------------------------------------------------------------------------------

Section 9.3 Governing Law Jurisdiction; WAIVER OF JURY TRIAL.

(a) This Agreement and all Actions (whether in contract or tort) that may be
based upon, arise out of or relate to this Agreement or the negotiation,
execution or performance hereof shall be governed by and construed in accordance
with the Law of the State of Delaware, without regard to the choice of law or
conflicts of law principles thereof. The Parties expressly waive any right they
may have, now or in the future, to demand or seek the application of a governing
Law other than the Law of the State of Delaware.

(b) Subject to the provisions of Article VIII, each of the Parties hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Court of Chancery of the State of Delaware or, if
such court shall not have jurisdiction, any federal court of the United States
of America sitting in Delaware, and any appellate court from any appeal thereof,
in any Action arising out of or relating to this Agreement or the transactions
contemplated hereby, and each of the Parties hereby irrevocably and
unconditionally (i) agrees not to commence any such Action except in such
courts, (ii) agrees that any claim in respect of any such Action may be heard
and determined in the Court of Chancery of the State of Delaware or, to the
extent permitted by Law, in such federal court, (iii) waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any such Action in the Court of
Chancery of the State of Delaware or such federal court, (iv) waives, to the
fullest extent permitted by Law, the defense of an inconvenient forum to the
maintenance of such Action in the Court of Chancery of the State of Delaware or
such federal court and (v) consents to service of process in the manner provided
for notices in Section 9.1. Nothing in this Agreement will affect the right of
any Party to serve process in any other manner permitted by Law.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF
SUCH WAIVERS, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (III) IT MAKES SUCH WAIVERS VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.3(C).

Section 9.4 Assignment; Parties in Interest.

(a) Except as provided in Section 9.4(b) and Section 9.4(c), neither Party may
assign its rights or delegate its duties under this Agreement without the
written consent of the other Party. Any attempted assignment or delegation in
breach of this Section 9.4 shall be null and void. This Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
permitted successors and assigns. Nothing expressed or implied in this Agreement
is intended or shall be construed to confer upon or give any Person, other than
the Parties, any rights or remedies under or by reason of this Agreement, except
for the indemnification rights under this Agreement of any Spinco Indemnified
Party or Pluto Indemnified Party in their respective capacities as such (which
is intended to be for the benefit of the Persons covered thereby and may be
enforced by such Persons).

 

-25-



--------------------------------------------------------------------------------

(b) Either Party may assign its rights and obligations under this Agreement to
one or more members of its Group without the other Party’s consent; provided
that such member remains at all times during the Term a member of such Party’s
Group; provided, further, that no such assignment shall release such Party from
its obligations under this Agreement.

(c) Spinco shall have the right to assign this Agreement or any rights or
obligations under this Agreement (i) to any Subcontractor; provided that no such
assignment shall release Spinco from its obligations under this Agreement, and
(ii) to any third party in connection with the sale, transfer or other disposal
by Spinco or any of its Affiliates of businesses or operations that provide
Services under this Agreement.

Section 9.5 Captions; Counterparts. The captions in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement. This
Agreement may be executed in two (2) or more counterparts (including by
electronic or .pdf transmission), each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument. Delivery of
any signature page by facsimile, electronic or .pdf transmission shall be
binding to the same extent as an original signature page.

Section 9.6 Entire Agreement; Conflicting Agreements.

(a) This Agreement, the other Ancillary Agreements, the Separation Agreement,
the Data Processing Agreement between the Parties relating to the processing of
personal information in connection with this Agreement (the “DPA”) and the
Business Combination Agreement, including any related annexes, Exhibits and
Schedules, as well as any other agreements and documents referred to herein and
therein, shall together constitute the entire agreement between the Parties
relating to the transactions contemplated hereby and supersede any other
agreements, whether written or oral, that may have been made or entered into by
or among any of the Parties or any of their respective Affiliates relating to
the transactions contemplated hereby.

(b) In the event of any inconsistency between this Agreement and any Exhibit or
Schedule hereto with respect to any applicable Service, this Agreement shall
control with respect to such Service unless explicitly provided for otherwise in
such Exhibit or Schedule. In the event and to the extent that there shall be a
conflict among the provisions of this Agreement, the provisions of the DPA and
the provisions of the Separation Agreement, this Agreement shall control with
respect to the subject matter hereof, the DPA shall control with respect to the
subject matter thereof and the Separation Agreement shall control with respect
to all other matters.

 

-26-



--------------------------------------------------------------------------------

Section 9.7 Severability. If any provision of this Agreement, or the application
of any provision to any Person or circumstance, is held invalid or unenforceable
by any court of competent jurisdiction, the other provisions of this Agreement
shall remain in full force and effect. The Parties further agree that if any
provision contained herein is, to any extent, held invalid or unenforceable in
any respect under the Laws governing this Agreement, they shall take any actions
necessary to render the remaining provisions of this Agreement valid and
enforceable to the fullest extent permitted by Law and, to the extent necessary,
shall amend or otherwise modify this Agreement to replace any provision
contained herein that is held invalid or unenforceable with a valid and
enforceable provision giving effect to the intent of the Parties.

Section 9.8 Specific Performance. Subject to the provisions of Article VIII, in
the event of any actual or threatened default in, or breach of, any of the
terms, conditions and provisions of this Agreement, the Party who is, or is to
be, thereby aggrieved shall have the right to specific performance and
injunctive or other equitable relief in respect of its rights under this
Agreement. The Parties agree that the remedies at law for any breach or
threatened breach, including monetary damages, are inadequate compensation for
any loss hereunder and that any defense in any Action for specific performance
that a remedy at law would be adequate is waived. Any requirements for the
securing or posting of any bond with such remedy are waived by each of the
Parties.

Section 9.9 No Set-Off. Except as expressly provided in this Agreement or as
otherwise mutually agreed to in writing by the Parties, neither Party nor any
member of its Group shall have any right of set-off or other similar rights with
respect to any amount required to be paid under this Agreement by such Party or
such member of its Group, on the one hand, to the other Party or any member of
such other Party’s Group, on the other hand.

Section 9.10 Waivers of Default. Waiver by any Party of any default by the other
Party of any provision of this Agreement shall not be deemed a waiver by the
waiving Party of any subsequent or other default, nor shall it prejudice the
rights of the other Party. No failure or delay by a Party in exercising any
right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall a single or partial exercise thereof prejudice any other or
further exercise thereof or the exercise of any other right, power or privilege.

Section 9.11 Interpretation.

(a) Unless the context of this Agreement otherwise requires:

(i) (A) words of any gender include each other gender and neuter form; (B) words
using the singular or plural number also include the plural or singular number,
respectively; (C) derivative forms of defined terms will have correlative
meanings; (D) the terms “hereof,” “herein,” “hereby,” “hereto,” “herewith,”
“hereunder” and derivative or similar words refer to this entire Agreement;
(E) the terms “Article,” “Section,” “Exhibit,” and “Schedule” refer to the
specified Article, Section, Exhibit or Schedule of this Agreement and references
to “paragraphs” or “clauses” shall be to separate paragraphs or clauses of the
Section or subsection in which the reference occurs; (F) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”; (G) the word “or” shall be disjunctive but not exclusive; and
(H) the word “from” (when used in reference to a period of time) means “from and
including” and the word “through” (when used in reference to a period of time)
means “through and including”;

 

-27-



--------------------------------------------------------------------------------

(ii) references to any federal, state, local, or foreign statute or Law shall
(A) include all rules and regulations promulgated thereunder and (B) be to that
statute or Law as amended, modified or supplemented from time to time; and

(iii) references to any Person include references to such Person’s successors
and permitted assigns, and in the case of any Governmental Authority, to any
Person succeeding to its functions and capacities.

(b) The language used in this Agreement shall be deemed to be the language
chosen by the Parties to express their mutual intent. The Parties acknowledge
that each Party and its attorney has reviewed and participated in the drafting
of this Agreement and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party, or any similar rule
operating against the drafter of an agreement, shall not be applicable to the
construction or interpretation of this Agreement.

(c) Whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless Business Days are specified. If any action is to be
taken or given on or by a particular calendar day, and such calendar day is not
a Business Day, then such action may be deferred until the next Business Day.

(d) The phrase “to the extent” shall mean the degree to which a subject or other
thing extends, and such phrase shall not mean simply “if.”

(e) The terms “writing,” “written” and comparable terms refer to printing,
typing and other means of reproducing words (including electronic media) in a
visible form.

(f) All monetary figures shall be in United States dollars unless otherwise
specified.

Section 9.12 Fulfillment of Obligations. Any obligation of any Party to any
other Party under this Agreement, which obligation is performed, satisfied or
fulfilled by an Affiliate of such Party or member of such Party’s Group or any
of its or their Subcontractors, shall be deemed to have been performed,
satisfied or fulfilled by such Party.

Section 9.13 Affiliate or Group Status. To the extent that a Party is required
hereunder to take certain action with respect to entities designated in this
Agreement as such Party’s Affiliates or members of such Party’s Group, such
obligation shall apply to such entities only during such period of time that
such entities are Affiliates of such Party or members of such Party’s Group, as
applicable. To the extent that this Agreement requires an Affiliate of a Party
or a member of a Party’s Group to take or omit to take any action, such
obligation includes the obligation of such Party to cause such Affiliate or
member of its Group to take or omit to take such action.

Section 9.14 Force Majeure. Except for payment of amounts due, neither Party
shall be liable for any failure to perform or any delay in performing, and
neither Party shall be deemed to be in breach or default of any of its
covenants, agreements or obligations set forth in this Agreement, if, to the
extent and for so long as such failure, delay, breach or default is due to any
force majeure, including but not limited to natural disasters, pandemics or
other weather-

 

-28-



--------------------------------------------------------------------------------

related or natural conditions, the commencement, occurrence, continuation or
intensification of any war (whether or not declared), sabotage, armed
hostilities, civil unrest, military attacks or acts of terrorism (including
cyberattack or otherwise) or declaration of national emergency, civil
disturbance, strike, lockout, slowdown, riot, energy shortage, embargo, acts of
any Governmental Authority, systems failure, malfunction or disruption,
internet, electrical, power or other utilities failure, malfunction or
disruption, or any other event, cause or occurrence beyond its reasonable
control (a “Force Majeure”). In the event of any such Force Majeure, the
affected Party’s covenants, agreements and obligations under this Agreement that
are excused under this Section 9.14 shall be postponed for such time as its
performance is suspended or delayed on account thereof; provided that each Party
shall use commercially reasonable efforts to minimize the effect of any such
event. Such Party will promptly notify the other Party in writing upon learning
of the occurrence of any such event. Upon the cessation of such event, the
affected Party will use commercially reasonable efforts to resume its
performance with the least practicable delay. For clarity, in the event of any
such suspension or delay, the period for performance shall be extended for a
period equal to the time lost by reason of such suspension or delay.

Section 9.15 Local Country Agreements. Where required by Spinco or Pluto to
comply with applicable Law with respect to a country in connection with this
Agreement, or as otherwise mutually agreed by the Parties, each Party shall
cause the applicable member of its Group to enter into a local country agreement
(“LCA”) substantially in the form set forth in Exhibit D, with respect to such
jurisdiction and solely to the extent necessary to provide for such compliance.
Notwithstanding the foregoing, each of the Parties shall cause the applicable
members of their respective Groups receiving or providing Services in such
countries to comply with this Agreement. Each Party shall be fully responsible
and liable for all obligations of the members of its Group under an LCA (unless
otherwise expressly set forth therein) and shall have the right to enforce this
Agreement (including the terms of all LCAs) on behalf of each member of its
Group that enters into an LCA, and to assert all rights and exercise and receive
the benefits of all remedies of each such member of its Group hereunder, to the
same extent as if such Party were such member of its Group. For clarity, the
amounts paid pursuant to this Agreement and any LCA shall apply in aggregate
across this Agreement and the LCAs. Spinco shall have no right to receive
payment more than once for the same Service Fee or other cost or expense.

[Signature page follows]

 

-29-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first written above.

 

UPJOHN INC. By:  

/s/ Sanjeev Narula

  Name: Sanjeev Narula   Title: Authorized Officer PFIZER INC. By:  

/s/ Douglas E. Giordano

  Name: Douglas E. Giordano  

Title: Senior Vice President, Business

          Development

[Signature Page to Transition Services Agreement (Spinco to Pluto)]